Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 25, 2019

                                             No. 04-19-00210-CV

                                             IN RE Justin HALL

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        This court abated this cause to allow Judge Veronica Vasquez, as respondent in this
original proceeding, to rule de novo on Frances A. Hall’s “Plea to the Jurisdiction and, In the
Alternative, Motion for Traditional Summary Judgment.” On June 28, 2019, respondent signed
an order stating, in part, that relator’s “Motion to Reconsider Prior Judge’s Order Granting
Frances A. Hall’s Plea to the Jurisdiction is DENIED.” Relator filed a motion requesting an
extension of time in which to file an amended petition for writ of mandamus. On July 2, 2019,
this court granted relator’s motion for extension of time and ordered relator file in this court, no
later than July 15, 2019, either (1) an amended petition and appendix or (2) the appropriate
motion to dismiss this mandamus proceeding. Our order cautioned relator that if he did not
timely respond, this proceeding would be dismissed for want of prosecution.

        On July 24, 2019, relator filed a second motion for extension of time until July 29, 2019.
The motion is GRANTED. Relator is ORDERED to file an amended petition for writ of
mandamus and an appendix or a motion to dismiss no later than July 29, 2019. No further
extensions of time will be considered. If relator fails to respond, this original proceeding
will be dismissed for want of prosecution.

           It is so ORDERED on July 25, 2019.




1
  This proceeding arises out of Cause No. 2013-PC-3848, styled In the Estate of Bill Hall, Jr., Deceased, pending in
the Probate Court No 2, Bexar County, Texas. The Honorable Tom Rickhoff signed the order at issue in this
proceeding.
                                       PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court